Exhibit 10.33 Jeff Thachuk 1120 Martin St. White Rock, BC V4B 3V7 May 31, 2011 Coronus Solar Inc. 1100 – 1200 West 73rd Ave. Vancouver, BC V6P 6G5 Re:Letter of Engagement for Jeff Thachuk Dear Board of Directors: This letter is to confirm my understanding of the terms and objectives of my engagement as Chief Executive Officer of Coronus Solar Inc. (the “Corporation”). As Chief Executive Officer, I am responsible for the general development of our business, including business direction and strategy. As the Corporation’s sole “active” employee, I am responsible for day-to-day operations. Additionally, I am responsible for the overall administration of the Corporation, not only as it relates to our core, solar business, but also as it relates to us as a reporting issuer. I report directly to the Board of Directors, and submit to them, for their review and approval, designs and plans covering all aspects of the Corporation’s business direction and development, as well as its administration. As Chief Executive Officer, I now dedicate approximately 40 hours per week to the business of the Corporation, and shall continue to do so. Effective June 1, 2011, the compensation I shall receive to serve as Chief Executive Officer is a salary of CAD $8,000 per month Sincerely, JEFF THACHUK Jeff Thachuk Chief Executive Officer Coronus Solar Inc. 1 ACCEPTED by the Board of Directors of Coronus Solar Inc., May 31, 2011: JEFFERSON THACHUK RAVEN KOPELMAN Jefferson Thachuk Raven Kopelman KENNETH BOGAS DAVID HOLMES Kenneth Bogas David Holmes 2
